IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 360A19

                                  Filed 1 May 2020

 STATE OF NORTH CAROLINA

              v.
 NICHOLAS OMAR BAILEY


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 831 S.E.2d 894 (N.C. Ct. App. 2019), affirming a judgment

entered on 10 July 2018 by Judge Charles H. Henry in Superior Court, Carteret

County. Heard in the Supreme Court on 9 March 2020.


      Joshua H. Stein, Attorney General, by Jessica Macari, Assistant Attorney
      General, for the State-appellee.

      Richard Croutharmel for defendant-appellant.


      DAVIS, Justice.


      The issue in this case is whether probable cause existed to support the issuance

of a search warrant for defendant’s residence. The warrant was issued based on

information contained in a law enforcement officer’s affidavit relating to the sale of

illegal drugs earlier that day by other residents of the home. Because we are satisfied

that the affidavit contained facts that were sufficient to provide a nexus between the

residence and suspected criminal activity, we conclude that the warrant was

supported by probable cause and affirm the decision of the Court of Appeals.
                                   STATE V. BAILEY

                                  Opinion of the Court



                      Factual and Procedural Background

      On 25 April 2017, Detective Dallas Rose of the Carteret County Sheriff’s Office

applied for a warrant to search a residence located at 146 East Chatham Street in

Newport, North Carolina, based on events that had occurred earlier that day. In his

affidavit, Detective Rose set out the following information: At approximately 5:35

p.m. on that date, Detective Rose was conducting visual surveillance of a secluded

parking lot outside of an apartment complex in Newport, along with three other law

enforcement officers. Detective Rose observed a blue Jeep Compass pull into the

parking lot. He was familiar with the occupants of the Jeep, James White and

Brittany Tommasone, based on their previous drug-related activities, which included

the sale of illegal narcotics. He also knew that White and Tommasone did not live at

the apartment complex and instead lived across town at a residence located at 146

East Chatham Street.

      Detective Rose then observed a female passenger get out of a nearby white

Mercury Milan and walk over to the blue Jeep. After entering the Jeep and spending

approximately 30 seconds inside the vehicle, the woman exited the Jeep and returned

to the white Mercury. Both vehicles then exited the parking lot at a high rate of speed

and drove away.

      Based on his training and experience, Detective Rose believed that he had just

witnessed a transaction involving the sale of drugs. Along with two of the other

officers, he proceeded to follow the white Mercury and shortly thereafter pulled over


                                          -2-
                                   STATE V. BAILEY

                                  Opinion of the Court



the vehicle upon witnessing its driver commit several traffic offenses. The female

passenger in the white Mercury, Autumn Taylor, admitted to Detective Rose that she

had just purchased a twenty-dollar bag of heroin from White, consumed it in the car,

and then thrown the bag out of the car window.

      Meanwhile, Detective Tim Corey followed the blue Jeep as it left the parking

lot and proceeded to 146 East Chatham Street. Detective Corey observed the two

occupants of the Jeep, White and Tommasone, exit the vehicle and go into Apartment

1. Detective Rose was aware that White and Tommasone lived at this address.

      The search warrant application submitted by Detective Rose described the

residence at 146 East Chatham Street as a “multi family wooden dwelling” divided

into “3 separate known living quarters.” The application contained a list of the items

to be seized from the residence, which included controlled substances, drug

paraphernalia, weapons, cell phones, computers, and “[a]ny United States Currency.”

      After reviewing the search warrant application and supporting affidavit,

Carteret County Magistrate Erica Hughes issued a warrant authorizing a search of

the residence located at 146 East Chatham Street as well as of any persons present

at the time the warrant was executed and of any vehicles located on the premises.

Unbeknownst to the officers at the time the warrant was issued, defendant also lived

at the apartment on 146 East Chatham Street along with White and Tommasone.

      Officers executed the search warrant at approximately midnight and found

White and Tommasone, along with defendant and his girlfriend, present at the


                                          -3-
                                    STATE V. BAILEY

                                   Opinion of the Court



residence. Defendant was in a bedroom of the apartment in which approximately 41

grams of cocaine, drug paraphernalia, and $924 in cash were also discovered.

      Defendant was indicted by a grand jury on 9 October 2017 on a charge of

trafficking in cocaine. On 3 July 2018, defendant filed a motion in Superior Court,

Carteret County, to suppress evidence seized during the execution of the search

warrant based on his contention that the facts contained in the affidavit were

insufficient to establish probable cause to search his residence. After conducting a

hearing on the motion to suppress, the trial court orally denied defendant’s motion

on 9 July 2018. Defendant subsequently entered into a plea agreement in which he

pled guilty to the offense of trafficking in cocaine, while preserving his right to appeal

the denial of his motion to suppress. Defendant was sentenced to 35–51 months

imprisonment and ordered to pay a $50,000 fine. On 12 July 2018, the trial court

entered a written order memorializing its prior ruling denying defendant’s motion to

suppress.

      Defendant appealed to the Court of Appeals, arguing that the trial court had

erred in denying his motion to suppress. The Court of Appeals majority affirmed the

trial court’s order, holding that the magistrate had a substantial basis for concluding

that probable cause existed to issue the warrant. State v. Bailey, 831 S.E.2d 894, 895

(N.C. Ct. App. 2019). In a dissenting opinion, Judge Zachary stated her belief that

the warrant was not supported by probable cause due to the absence of any

information in the affidavit specifically linking the residence to the sale or possession


                                           -4-
                                    STATE V. BAILEY

                                   Opinion of the Court



of drugs. Id. at 900. Based on the dissent, defendant appealed as of right to this Court

on 10 September 2019.

                                       Analysis

      The Fourth Amendment to the United States Constitution states that “no

Warrants shall issue but upon probable cause.” U.S. Const. amend. IV. Our state

constitution “likewise prohibits unreasonable searches and seizures and requires that

warrants be issued only on probable cause.” State v. Allman, 369 N.C. 292, 293, 794

S.E.2d 301, 302–03 (2016) (citing N.C. Const. art. I, § 20). Pursuant to these

constitutional directives, our General Statutes provide that a search warrant “must

be supported by one or more affidavits particularly setting forth the facts and

circumstances establishing probable cause to believe that the items are in the places

or in the possession of the individuals to be searched.” N.C.G.S. § 15A-244(3) (2019).

With regard to a search warrant directed at a residence, probable cause “means a

reasonable ground to believe that the proposed search will reveal the presence upon

the premises to be searched of the objects sought and that those objects will aid in the

apprehension or conviction of the offender.” State v. Campbell, 282 N.C. 125, 128–29,

191 S.E.2d 752, 755 (1972).

      Our prior decisions provide a well-established framework for reviewing

determinations of probable cause.

      This standard for determining probable cause is flexible, permitting the
      magistrate to draw “reasonable inferences” from the evidence in the
      affidavit supporting the application for the warrant . . . . That evidence


                                           -5-
                                   STATE V. BAILEY

                                   Opinion of the Court



       is viewed from the perspective of a police officer with the affiant’s
       training and experience, and the commonsense judgments reached by
       officers in light of that training and specialized experience. Probable
       cause requires not certainty, but only “a probability or substantial
       chance of criminal activity.” The magistrate’s determination of probable
       cause is given “great deference” and “after-the-fact scrutiny should not
       take the form of a de novo review.”

State v. McKinney, 368 N.C. 161, 164–65, 775 S.E.2d 821, 824–25 (2015) (citations

omitted).

       Our case law makes clear that when an officer seeks a warrant to search a

residence, the facts set out in the supporting affidavit must show some connection or

nexus linking the residence to illegal activity. Such a connection need not be direct,

but it cannot be purely conclusory.

       For example, in State v. Arrington, 311 N.C. 633, 319 S.E.2d 254 (1984), officers

obtained a warrant to search a mobile home for evidence of drug dealing based on the

following facts: (1) a confidential informant stated that he had previously purchased

marijuana from the defendant and that the defendant was growing marijuana at his

mobile home; and (2) a second confidential source stated that he had observed “a

steady flow of traffic” in and out of the mobile home within the past month, consisting

of many known drug users. Id. at 634, 319 S.E.2d at 255. Upon executing the warrant,

officers found large amounts of marijuana on the premises. Id. at 635, 319 S.E.2d at

256.

       We held that the warrant was supported by probable cause because the two

tips provided a “strong inference” that the defendant was growing and selling


                                           -6-
                                   STATE V. BAILEY

                                   Opinion of the Court



marijuana inside the mobile home. Id. at 641–42, 319 S.E.2d at 259–60. We stated

that “[a] common sense reading of the information supplied by both informants

provides a substantial basis for the probability that the defendant had sold marijuana

[in the residence] . . . . No more is required under the Fourth Amendment.” Id. at 642,

319 S.E.2d at 260.

      Our decision in Allman provides another pertinent illustration. In that case,

three roommates were pulled over while riding in a car together, and a search of their

vehicle revealed the presence of a large quantity of marijuana and over $1,600 in

cash. Allman, 369 N.C. at 292–93, 794 S.E.2d at 302. An officer applied for a warrant

to search their home for evidence of drug dealing and asserted in his affidavit that:

(1) large quantities of drugs and cash were found in their car; (2) two of the occupants

of the car had a criminal history of drug offenses; and (3) the occupants had lied to

officers about where they lived. Id. at 295–96, 794 S.E.2d at 304–05. The affidavit

also stated, “based on [the officer’s] training and experience, that drug dealers

typically keep evidence of drug dealing at their homes.” Id. A warrant was issued,

and a search of the residence revealed the presence of illegal narcotics and drug

paraphernalia. Id. at 296, 794 S.E.2d at 304.

      Based on the facts contained in the affidavit, when viewed in light of the

officer’s training and experience, we determined that “it was reasonable for the

magistrate to infer that there would be evidence of drug dealing” found at the

residence. Id. at 296–97, 794 S.E.2d at 305. We acknowledged that “nothing in [the


                                           -7-
                                   STATE V. BAILEY

                                   Opinion of the Court



officer’s] affidavit directly linked defendant’s home with evidence of drug dealing” but

stated that such direct evidence is not always necessary to establish probable cause.

Id. at 297, 794 S.E.2d at 305.

      In Campbell, conversely, this Court determined that probable cause to search

a residence was lacking when the facts set out in the officer’s affidavit failed to

establish any meaningful connection whatsoever between the illegal activity and the

residence. Campbell, 282 N.C. at 128–32, 191 S.E.2d at 755–57. In that case, an

officer sought a warrant to search the residence of three suspected drug dealers for

evidence of illegal drugs. Id. at 130, 191 S.E.2d at 756. The warrant stated, in part,

as follows:

      All of the . . . subjects live in the house across from Ma's Drive-in on
      Hwy. 55. They all have sold narcotics to Special Agent J. M. Burns of
      the SBI and are all actively involved in drug sales to Campbell College
      students; this is known from personal knowledge of affiant, interviews
      with reliable confidential informants and local police officers.

Id.

      A warrant was issued, and a search of the residence revealed 289 LSD tablets

on the premises. Id. at 126–27, 191 S.E.2d at 754. The defendant argued on appeal

that no probable cause had existed to support the issuance of the search warrant. Id.

at 127, 191 S.E.2d at 754. We agreed that the affidavit supporting the warrant was

“fatally defective” because it “failed to implicate the premises to be searched.” Id. at

131, 191 S.E.2d at 757. We explained that “[p]robable cause cannot be shown ‘by

affidavits which are purely conclusory, stating only the affiant’s or an informer’s


                                           -8-
                                  STATE V. BAILEY

                                  Opinion of the Court



belief that probable cause exists without detailing any of the underlying

circumstances upon which that belief is based.’ ” Id. at 130–31, 191 S.E.2d at 756

(quoting United States v. Ventresca, 380 U.S. 102, 108–09 (1965)).

      [The affidavit] details no underlying facts and circumstances from which
      the issuing officer could find that probable cause existed to search the
      premises described. The affidavit implicates those premises solely as a
      conclusion of the affiant. Nowhere in the affidavit is there any statement
      that narcotic drugs were ever possessed or sold in or about the dwelling
      to be searched. Nowhere in the affidavit are any underlying
      circumstances detailed from which the magistrate could reasonably
      conclude that the proposed search would reveal the presence of illegal
      drugs in the dwelling. The inference the State seeks to draw from the
      contents of this affidavit—that narcotic drugs are illegally possessed on
      the described premises—does not reasonably arise from the facts
      alleged.

Id. at 131, 191 S.E.2d at 757. Accordingly, we concluded that the warrant was not

supported by probable cause and that the evidence gathered as a result of the search

was inadmissible. Id. at 132, 191 S.E.2d at 757.

      Applying these principles to the present case, we are satisfied that the

magistrate had a sufficient basis to conclude that probable cause existed to search

the residence on East Chatham Street based on the facts contained in Detective

Rose’s affidavit. His affidavit included the following key information: (1) Detective

Rose personally observed an encounter between Taylor, White, and Tommasone in a

secluded parking lot that he believed—based on his training and experience—likely

involved the sale of drugs; (2) Detective Rose knew White and Tommasone had a

history of dealing drugs; (3) when Taylor was pulled over shortly after leaving the



                                          -9-
                                      STATE V. BAILEY

                                     Opinion of the Court



parking lot, she confirmed that she had just purchased heroin from White; (4) an

officer observed White and Tommasone travel from the scene of the drug deal to the

residence on East Chatham Street, exit the vehicle, and go inside the apartment; and

(5) Detective Rose knew that this address was, in fact, where White and Tommasone

lived.

         As in Allman and Arrington, these facts supported a reasonable inference that

a link existed between the apartment on East Chatham Street and the sale of drugs

by White and Tommasone. The information set out in Detective Rose’s affidavit

allowed the magistrate to infer that evidence related to this criminal activity—such

as drugs, drug paraphernalia, proceeds from drug sales, or associated items—would

likely be found at the residence.1

         It is true that Detective Rose’s affidavit did not contain any evidence that drugs

were actually being sold at the apartment. But our case law makes clear that such

evidence was not necessary in order for probable cause to exist. Rather, the affiant

was simply required to demonstrate some nexus between the apartment on East

Chatham Street and criminal activity. Because Detective Rose’s affidavit set out

information that established such a nexus, we are unable to conclude that the

magistrate lacked a sufficient basis for determining that probable cause existed to

search the apartment.


        Indeed, at a bare minimum, the affidavit clearly permitted an inference that the
         1

proceeds from the sale of the heroin to Taylor several hours earlier would be located at the
apartment.

                                            -10-
                                    STATE V. BAILEY

                                   Opinion of the Court



       While defendant relies heavily on our decision in Campbell in arguing for a

different result, we believe that the present case is readily distinguishable from

Campbell. In that case, there was no information contained in the officer’s affidavit

to support a reasonable inference that the residence at issue was in any way

connected to the suspects’ alleged drug dealing. Rather, the affidavit merely relied on

the bare fact that the suspects lived there. Here, conversely, Detective Rose’s affidavit

provided a link between the apartment and criminal activity.

       To be sure, Detective Rose could have included greater detail in his affidavit

as to why—based on his training and experience—he believed that evidence of

criminal activity was likely to be present in the residence. Nevertheless, viewing the

affidavit in its totality and remaining mindful of the deference that we accord to a

magistrate’s determination of probable cause, we conclude that the trial court did not

err in denying defendant’s motion to suppress. In so holding, we break no new legal

ground and instead simply apply well-settled principles of law to the facts presented

in this case.

                                     Conclusion

       For the reasons stated above, we affirm the decision of the Court of Appeals.

       AFFIRMED.




                                          -11-